  Case 4:21-cv-04051-RAL Document 16 Filed 07/21/21 Page 1 of 2 PageID #: 85




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



 GERARDO GARZA MONTENEGRO,                                        4:21-CV-04051-RAL


                        Petitioner,

                                                          OPINION AND ORDER GRANTING
        vs.                                            RESPONDENT'S MOTION TO DISMISS


 YANKTON FPC, WARDEN;

                        Respondent.


       Petitioner Gerardo Garza Montenegro, an inmate at the Yankton Federal Prison Camp in

Yankton, South Dakota, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241. Doc. 1.

On May 24, 2021, Respondent moved to dismiss for lack of subject matter jurisdiction and for

failure to state a claim. Doc. 12. Petitioner did not oppose the motion.

       Petitioner seeks to redeem earned time credits under the First Step Act(FSA). Doc. I at

8. Under the FSA,time credits may be earned by eligible prisoners who successfully complete

"evidence-based recidivism reduction programming" or "productive activities." 18 U.S.C.

§ 3632(d)(4)(A). The Bureau of Prisons(BOP)has a phase-in period until January 15, 2022, to

provide evidence-based recidivism programs and productive activities to all prisoners. Id

§ 3621(h)(2)(emphasis added). In Holt v. Warden, this Court held that it cannot force the BOP

to apply earned time credits toward prerelease custody before January 15, 2022. 2021 WL

1925503, at *5-6(D.S.D. May 13, 2021). Thus, an inmate that seeks to have the Court compel
                                             /




the BOP to apply the credits before January 15, 2022, does not have standing and his/her petition

must be dismissed for lack ofsubject matter jurisdiction. See id. Here, Petitioner seeks to have
 Case 4:21-cv-04051-RAL Document 16 Filed 07/21/21 Page 2 of 2 PageID #: 86




the Court order the BOP to apply his earned time credits. See Doc. 1 at 8. At this time, the Court

cannot compel the BOP to apply earned time credits.

       Therefore, it is hereby

       ORDERED that Respondent's motion to dismiss for lack ofsubject matter jurisdiction.

Doc. 12, is granted.

       DATED July ai**"; 2021

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
